 1     R. ISAAK HURST, ESQ. (AK BAR # 1610087)
       INTERNATIONAL MARITIME GROUP, PLLC
 2     800 FIFTH AVENUE; SUITE 4100 |SEATTLE, WA 98104
 3     (OFFICE) 206.992.0710 | (FAX) 206.707.8338
       HURST@MARITIME.LAW
 4
       ATTORNEY FOR PLAINTIFF – VITUS ENERGY, LLC
 5
 6
                               UNITED STATES DISTRICT COURT
 7                       FOR THE DISTRICT OF ALASKA AT ANCHORAGE

 8
       VITUS ENERGY, LLC, an Alaska Limited                    IN ADMIRALTY
 9     Liability Company,

10                            Plaintiff,                       Case No.: 3:19-cv-00005-SLG
11
                v.
                                                               COMPLAINT TO REMOVE
12                                                             MARITIME LIEN UNDER 46
       PETER DIRK NANSEN,
                                                               U.S.C. § 31343
13
                               Defendant.
14
15
16
17            COMES NOW the Plaintiff, Vitus Energy LLC, (“Vitus”) by and through its attorney

18   below, avers against Defendant Peter Dirk Nansen (“Nansen”) as follows:
19                                               SUMMARY
20
          1. Vitus seeks a declaration under 46 U.S.C. § 31343 that one of its vessels, the JACKIE M,
21
     is not subject to a 27-year-old maritime lien filed by the Defendant.
22
                                              JURISDICTION
23
24        2. This is a matter within the admiralty and maritime jurisdiction of this Court pursuant to the

25   provisions of 28 U.S.C. § 1333, 28 U.S.C. § 1331, and 46 U.S.C. § 31343. This is an admiralty

26   and maritime claim within the meanings of Fed. R. of Civ. P. 9(h)
27
          3. Jurisdiction and Venue are proper in this Court by virtue of 46 U.S.C. § 31343(c)(2), which
28
     COMPLAINT TO REMOVE MARITIME LIEN                             INTERNATIONAL MARITIME GROUP | PLLC
     Vitus Energy, LLC, v. P. Dirk Nansen                          800 Fifth Avenue, Suite 4100 | Seattle, WA 98104
     Case No:                                    Page 1 of 5             (Office) 206.992.0710 | (Fax) 206.707.8338
                 Case 3:19-cv-00005-SLG Document 1 Filed 01/09/19 Page 1 of 5
 1   states that:
 2              The district courts the United States shall have jurisdiction over a civil action in
 3              Admiralty to declare that a vessel is not subject to a lien claimed under subsection
                (b) of this section, or that the vessel is not subject to the notice of claim of lien, or
 4              both, regardless of the amount in controversy or the citizenship of the parties.
                Venue in such an action shall be in the district where the vessel is found or where
 5              the claimant resides or where the notice of claim of lien is recorded. The court may
                award costs and attorneys fees to the prevailing party, unless the court finds that the
 6              position of the other party was substantially justified or other circumstances make
                an award of costs and attorneys fees unjust. The Secretary shall record any such
 7              declaratory order. (Emphasis Added).
 8
 9   46 U.S.C. § 31343(c)(2).

10                                                       PARTIES

11         4. Vitus is an Alaska Limited Liability Company headquartered in Anchorage, Alaska.
12
           5. Vitus is the current owner of the fishing vessel JACKIE M, (Official No. 648706)
13
     (“Vessel”) and has owned the Vessel since its purchased from Crowley Marine on May 13, 2009.
14
     See Exhibit 1 – JACKIE M Abstract of Title.
15
           6. The Vessel is currently located in Dillingham, Alaska, which is within the district and
16
17   jurisdiction of this Court.

18         7. Upon information and belief, Nansen is a resident of the State of Washington.
19         8. Nansen is the holder of the lien on the JACKIE M.
20
                                                          FACTS
21
           9. On June 5, 1991, Nansen filed a Notice of Claim of Lien (the “Lien”) with the National
22
23   Vessel Documentation Center (“NVDC”).                   The nature of the Lien was for a “Wrongful

24   Conversation of SeaBreeze RSW Units.” 1 See Exhibit 2 – NVDC Notice of Claim of Lien.
25         10. The Lien was for $18,000.
26
27
     1
         RSW is an abbreviation for “Refrigerated Seawater Systems.”
28
     COMPLAINT TO REMOVE MARITIME LIEN                                  INTERNATIONAL MARITIME GROUP | PLLC
     Vitus Energy, LLC, v. P. Dirk Nansen                               800 Fifth Avenue, Suite 4100 | Seattle, WA 98104
     Case No:                                           Page 2 of 5           (Office) 206.992.0710 | (Fax) 206.707.8338
                   Case 3:19-cv-00005-SLG Document 1 Filed 01/09/19 Page 2 of 5
 1        11. As of the date of filing of this Complaint, it has been 27 years, 7 months, and 4 days since
 2   Nansen filed this Lien with the NVDC.
 3
          12. Since Nansen filed the Lien with the NVDC, the JACKIE M has changed ownership 5
 4
     times.
 5
          13. Nansen’s maritime lien is a stain on the JACKIE M’s title and impairs Vitus’ use and
 6
 7   marketability of the Vessel.

 8        14. Vitus has made attempts to contact Nansen at the address listed on the Notice of Claim of
 9   Lien. On December 8, 2018, Vitus mailed a letter to Nansen notifying him of this matter and
10
     requested that Nansen release his now invalid lien. See Exhibit 3 – Letter to Nansen. The letter
11
     was sent to the address in the Notice of Claim of Lien (P.O. Box O, Omak, Washington, 98841).
12
     There was no response from Nansen. See Exhibit 4 – Notice of Invalid Address. Simply put, the
13
14   address listed on the Notice of Claim of Lien filed by Peter Dirk Nansen is no longer valid.

15        15. Vitus has also made attempts to contact Nansen at the address listed for Nansen by the

16   Washington State Bar, which is: 3245 Agate Heights Rd, Bellingham, WA 98226. See Exhibit 5
17
     – Nansen WSBA Profile, Exhibit 6 – CaseMail Delivery Confirmation.
18
          16. It has been over 27 years since Nansen filed this lien, and pursuant to 46 U.S.C. § 31343(e),
19
     “a notice of claim of lien recorded under subsection (b) of this section shall expire three years after
20
     the date the lien was established….” With that, Nansen’s Lien on the JACKIE M has expired and
21
22   is no longer enforceable.

23                               CAUSE OF ACTION - NO MARITIME LIEN
24        17. On June 5, 1991, Nansen filed a Lien with the NVDC. The Lien was for $18,000.
25
          18. It has been over 27 years since Nansen filed his Lien with the NVDC.
26
          19. The Lien is a stain on the JACKIE M’s title and impairs Vitus’ use and marketability
27
     of the Vessel.
28
     COMPLAINT TO REMOVE MARITIME LIEN                             INTERNATIONAL MARITIME GROUP | PLLC
     Vitus Energy, LLC, v. P. Dirk Nansen                           800 Fifth Avenue, Suite 4100 | Seattle, WA 98104
     Case No:                                     Page 3 of 5             (Office) 206.992.0710 | (Fax) 206.707.8338
                 Case 3:19-cv-00005-SLG Document 1 Filed 01/09/19 Page 3 of 5
 1                                          PRAYER FOR RELIEF
 2            WHEREFORE Plaintiff Vitus Energy, LLC, prays for judgment as follows:
 3
              Pursuant to the authority granted by 46 U.S.C. § 31343(c)(2), declare the JACKIE M is
 4
     not subject to any maritime lien or Notice of Claim of Maritime Lien in favor of Nansen.
 5
 6        DATED this 8th day of January, 2019 at Seattle, Washington.
 7                                                Respectfully submitted,
 8
 9
                                                  By: _________________________________
10
                                                  R. ISAAK HURST, ESQ. (AK BAR # 1610087)
11
                                                  INTERNATIONAL MARITIME GROUP, PLLC
12                                                800 FIFTH AVENUE; SUITE 4100 | SEATTLE, WA 98104
                                                  (OFFICE) 206.992.0710 | (FAX) 206.707.8338
13
                                                  HURST@MARITIME.LAW
14
                                                  ATTORNEY FOR PLAINTIFF – VITUS ENERGY, LLC
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     COMPLAINT TO REMOVE MARITIME LIEN                          INTERNATIONAL MARITIME GROUP | PLLC
     Vitus Energy, LLC, v. P. Dirk Nansen                        800 Fifth Avenue, Suite 4100 | Seattle, WA 98104
     Case No:                                   Page 4 of 5             (Office) 206.992.0710 | (Fax) 206.707.8338
                 Case 3:19-cv-00005-SLG Document 1 Filed 01/09/19 Page 4 of 5
 1                                          CERTIFICATE OF SERVICE
 2
              I certify that on December 21, 2018, I electronically filed a copy of the foregoing
 3
     Complaint to Remove Maritime Lien with the Court’s CM/ECF system. The undersigned also
 4
 5   certifies the foregoing document was sent Certified First Class, Return Receipt Requested to the

 6   following addresses:
 7
              Peter Dirk Nansen,
 8            245 Agate Heights Road
              Bellingham, WA 98226
 9
10                                                  By: _________________________________
11                                                  R. ISAAK HURST, ESQ.
12                                                  INTERNATIONAL MARITIME GROUP, PLLC
                                                    800 FIFTH AVENUE; SUITE 4100 | SEATTLE, WA 98104
13
                                                    (OFFICE) 206.992.0710 | (FAX) 206.707.8338
14                                                  HURST@MARITIME.LAW

15
                                                    ATTORNEY FOR PLAINTIFF – VITUS ENERGY, LLC
16
17
18
19
20
21
22
23
24
25
26
27
28
     COMPLAINT TO REMOVE MARITIME LIEN                            INTERNATIONAL MARITIME GROUP | PLLC
     Vitus Energy, LLC, v. P. Dirk Nansen                          800 Fifth Avenue, Suite 4100 | Seattle, WA 98104
     Case No:                                     Page 5 of 5            (Office) 206.992.0710 | (Fax) 206.707.8338
                 Case 3:19-cv-00005-SLG Document 1 Filed 01/09/19 Page 5 of 5
